DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
3.	Applicant’s arguments, see Remarks, filed 2 December 2021, with respect to the objections to claims 2 and 12 and the rejection of claim 14 under 35 U.S.C. § 101 have been fully considered and are persuasive.  The objections to claims 2 and 12 and the rejection of claim 14 under 35 U.S.C. § 101 have been withdrawn.

4.	Applicant's arguments filed 2 December 2021 have been fully considered but they are not persuasive.
	Regarding page 7, lines 9-27 of Remarks:  Applicant’s arguments herein are a generalization of the disclosed invention and do not address the claims as actually recited, and therefore amount to a general allegation that the claims define a patentable invention without 
	Regarding page 8, lines 1-14 of Remarks:  What appears to be the disputed claim language, since Applicant again generalizes the invention without reciting the particular claim language, is “aligning the second 3D point cloud to the first 3D point cloud to form a collective 3D point cloud”.  Figure 2 and paragraphs [0094]-[0107] of Shenkar are cited in the previous Office Action as teaching this feature.  Therein, Shenkar teaches combining two 3D point clouds into a collective point cloud, which include adjusting the position and orientations of the point clouds so that the point clouds are properly aligned with respect to each other, producing an accurate collective 3D point cloud.  Therefore, what appears to be the disputed feature is fully taught by Shenkar.  Additional processing, such as the correction of known errors in the point cloud, does not preclude the alignment and may even be a part of the alignment.  “Alignment” is placing in the correct positions and orientation relative to each other, and does not preclude any possible needed corrections.
	Regarding page 8, line 15 to page 10, line 2 of Remarks:  Again, Applicant is arguing generalities of the disclosed invention, and does not address the actual claim language.  It appears Applicant is attempting to address the final “wherein: clause of claim 1 but does not address the claim language as actually recited and instead relies on generalizations.  As stated in the corresponding portion of the previous Office Action, the positional accuracy of the second 3D point cloud is increased by minimizing the cost function and aligning the second 3D point cloud with the first 3D point cloud using the overlap region as a positional reference, and thus producing the relative transformation.  Deformations are corrected by correcting the known inaccuracies in position and orientation of portions of each point cloud.  Further, Examiner cites 
	Regarding page 10, lines 3-19 of Remarks:  The disputed claim language is shown above to have been fully taught by the cited prior art.  Again, Applicant relies upon generalizations, and does not address the alleged differences of the specific limitations with respect to the cited portions of the prior art.
	Conclusion:  The objections to claims 2 and 12, and the rejection of claim 14 under 35 U.S.C. § 101, are overcome by Applicant’s amendments and are therefore withdrawn.  Applicant has not demonstrated any deficiencies in the rejections under 35 U.S.C. § 103.  Therefore, the rejections under 35 U.S.C. § 103 are maintained.  Newly added claim 15 rejected below is simply “claim 12b” rejected in the previous Office Action and corrected by Applicant’s amendments.  No new grounds of rejection are applied, and the present Office Action is made final.

Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

6.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shenkar (US-2015/0323672) in view of Metzler (US-2016/0314593).
Regarding claim 1:  Shenkar discloses a method for three-dimensional (3D) point cloud generation using a stationary laser scanner and a second laser scanner (fig 1 and [0069]-[0073] of Shenkar), the method comprising: scanning a first part of a surrounding with the stationary laser scanner to obtain a first 3D point cloud; scanning a second part of the surrounding with the second laser scanner to obtain a second 3D point cloud, wherein there is an overlap region of the first part and the second part of the surrounding (fig 1(21,23) and [0084]-[0085] of Shenkar – multiple 3D point clouds 21 with overlapping volume 23 scanned, one by each scanner); a aligning the second 3D point cloud to the first 3D point cloud to form a combined 3D point cloud (fig 2 and [0094]-[0107] of Shenkar – both 3D point clouds combined into a collective point cloud), wherein: the positional accuracy of individual points or cluster of points of the second 3D point cloud is increased by automatically referencing second scanner data of the overlap region, generated by the second laser scanner, to first scanner data of the overlap region, generated by the stationary laser scanner, serving as positional reference, and therewith correcting deformations of the second 3D point cloud and its alignment with respect to the first 3D point cloud (figs 14-15, [0138]-[0139], [0145]-[0146], and [0164]-[0169] of Shenkar – position accuracy of second 3D point cloud is increased by minimizing the cost function and aligning the second 3D point cloud with the first 3D point cloud using the overlap region as positional reference, and thus producing the relative transformation).
	Shenkar does not disclose the second laser scanner is a mobile laser scanner.
	Metzler discloses the second laser scanner is a mobile laser scanner (fig 1a, fig 1b(20), and [0107]-[0111] of Metzler – stationary laser scanner 1 and mobile laser scanner 20).
	Shenkar and Metzler are analogous art because they are from the same field of endeavor, namely laser scanning to obtain 3D point cloud data, and processing the 3D point cloud data.  ([0065] of Shenkar), and a mobile laser scanner would thus make the laser scanning easier for the user.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shenkar according to the relied-upon teachings of Metzler to obtain the invention as specified in claim 1.
	Regarding claim 2:  Shenkar in view of Metzler discloses the method according to claim 1 (as rejected above), wherein the referencing comprises a global optimization that jointly minimizes at least one of two-dimensional (2D)-to-2D distance, 2D-to-3D distance, 3D-3D distance between 3D points or 2D reprojections of the first scanner data and the second scanner data such that a best-fit between the first 3D point cloud and the second 3D point cloud is obtained (fig 1, fig 20, [0085]-[0090], and [0163]-[0170] of Shenkar – cost function optimized to minimize the reprojected planar point distances between overlapping planar points regions, the distances between points and regions in 3D overlapping point clouds, and the distances between reprojected planar point regions and 3D point clouds).
	Regarding claim 3:  Shenkar in view of Metzler discloses the method according to claim 1 (as rejected above), wherein the referencing considers a calibration or position and orientation model of the mobile sensor ([0080]-[0082] of Shenkar – second laser sensor is mobile sensor as per the combination with Metzler set forth above).
	Regarding claim 4:  Shenkar in view of Metzler discloses the method according to claim 3 (as rejected above), wherein the model comprises a parametric function describing a distance (fig 1, [0034], and [0146]-[0147] of Shenkar).
	Regarding claim 5:  Shenkar in view of Metzler discloses the method according to claim 4 (as rejected above), wherein the function describes a distance to be minimized between corresponding points of the first 3D point cloud and the second 3D point cloud ([0019] and [0147] of Shenkar).
	Regarding claim 6:  Shenkar in view of Metzler discloses the method according to claim 4 (as rejected above), wherein the function describes a distance to be minimized between a point of the first or second 3D point cloud and a corresponding 3D point derived from two images of at least part of the overlap region (fig 14 and [0143]-[0147] of Shenkar) taken by a camera of the stationary laser scanner or camera of the mobile scanner from two different positions (fig 1 and [0084]-[0085] of Shenkar – second laser sensor is mobile sensor as per the combination with Metzler set forth above).
	Regarding claim 7:  Shenkar in view of Metzler discloses the method according to claim 4 (as rejected above), wherein the function describes an intensity difference to be minimized between corresponding points of a first image of at least part of the overlap region taken by a camera of the stationary laser scanner and of a second image of at least part of the overlap region taken by a camera of the mobile scanner (fig 1 and [0165]-[0170] of Shenkar – normal vector values of plane point groups of each point cloud regions do not differ by more than 5 degrees and by a RMS distance error; second laser sensor is mobile sensor as per the combination with Metzler set forth above).
	Regarding claim 8:  Shenkar in view of Metzler discloses the method according to claim 4 (as rejected above), wherein the function describes an intensity difference to be minimized (fig 1, [0147], and [0165]-[0170] of Shenkar – normal vector values of plane point groups of each point cloud regions do not differ by more than 5 degrees and by a RMS distance error (minimized amount); second laser sensor is mobile sensor as per the combination with Metzler set forth above).
	Regarding claim 9:  Shenkar in view of Metzler discloses the method according to claim 1 (as rejected above), wherein based on the referencing: at least one of offset, scale, bias, or alignment of a scan or positional sensor of the mobile scanner is calibrated, or a position or orientation of the mobile sensor relative to the stationary laser scanner is corrected ([0080]-[0082], and [0145]-[0147] of Shenkar – second laser sensor is mobile sensor as per the combination with Metzler set forth above).
	Regarding claim 10:  Shenkar discloses the method according to claim 1 (as rejected above), wherein there is a feature detection within the first and the second scanner data and the referencing is additionally based on detected features (fig 14 and [0142]-[0144] of Shenkar).
	Regarding claim 11:  Shenkar in view of Metzler discloses the method according to claim 1 (as rejected above), wherein the method is conducted directly and instantaneously during a scanning process (figs 3-4 and [0116]-[0126] of Shenkar – occurs as part of the point cloud data collection and imaging processes).
	Regarding claim 12:  Shenkar in view of Metzler discloses the method according to claim 1 (as rejected above), wherein the second 3D point cloud serves for clearing up the first 3D point cloud by removing scan data relating to unwanted objects of the surrounding ([0034]-[0035], and [0147] of Shenkar – de-selection according to vector differences between point clouds).
	Regarding claim 13:  Shenkar discloses a system for 3D point cloud generation (fig 1 and [0069]-[0072] of Shenkar) comprising: a stationary laser scanner; a second laser scanner (fig 1(11) and [0073] of Shenkar – two laser scanners); an electronic system controller (fig 1 (12) and [0074] of Shenkar) configured to perform: scanning a first part of a surrounding with the stationary laser scanner to obtain a first 3D point cloud; scanning a second part of the surrounding with the second laser scanner to obtain a second 3D point cloud, wherein there is an overlap region of the first part and the second part of the surrounding (fig 1(21,23) and [0084]-[0085] of Shenkar – multiple 3D point clouds 21 with overlapping volume 23 scanned, one by each scanner); a aligning the second 3D point cloud to the first 3D point cloud to form a combined 3D point cloud (fig 2 and [0094]-[0107] of Shenkar – both 3D point clouds combined into a collective point cloud), wherein: the positional accuracy of individual points or cluster of points of the second 3D point cloud is increased by automatically referencing second scanner data of the overlap region, generated by the second laser scanner, to first scanner data of the overlap region, generated by the stationary laser scanner, serving as positional reference, and therewith correcting deformations of the second 3D point cloud and its alignment with respect to the first 3D point cloud (figs 14-15, [0138]-[0139], [0145]-[0146], and [0164]-[0169] of Shenkar – position accuracy of second 3D point cloud is increased by minimizing the cost function and aligning the second 3D point cloud with the first 3D point cloud using the overlap region as positional reference, and thus producing the relative transformation).
	Shenkar does not disclose the second laser scanner is a mobile laser scanner.
(fig 1a, fig 1b(20), and [0107]-[0111] of Metzler – stationary laser scanner 1 and mobile laser scanner 20).
	Shenkar and Metzler are analogous art because they are from the same field of endeavor, namely laser scanning to obtain 3D point cloud data, and processing the 3D point cloud data.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use a mobile laser scanner for the second laser scanner, a taught by Metzler.  The suggestion for doing so would have been that the scanners of Shenkar can be moved about ([0065] of Shenkar), and a mobile laser scanner would thus make the laser scanning easier for the user.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shenkar according to the relied-upon teachings of Metzler to obtain the invention as specified in claim 13.
	Regarding claim 14:  Shenkar in view of Metzler discloses a computer program product having one or more non-transitory computer readable media storing computer-executable instructions that in response to being executed by one or more processors, cause a computer to perform the method (fig 2, [0046], and [0088] of Shenkar) according to claim 1 (as rejected above).
	Regarding claim 15:  Shenkar in view of Metzler discloses the method according to claim 1 (as rejected above), wherein the second 3D point cloud serves: for filling gaps; or for increasing the spatial resolution of selective parts of the first 3D point cloud (fig 2 and [0101]-[0112] of Shenkar – from low-precision to medium-precision to high-precision point cloud data).

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAMES A THOMPSON/Primary Examiner, Art Unit 2616